         Case 1:17-cv-02559-DAR Document 37 Filed 12/20/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 KOCH MINERALS SÀRL
 Chemin Des Primeveres 45
 Fribourg, 1700
 Switzerland

 KOCH NITROGEN INTERNATIONAL SÀRL                      Civil Action No: 17-cv-02559-KBJ
 Chemin de Primeveres 45
 Case Postale 592
 Fribourg, 1701
 Switzerland,

                Plaintiffs,

                     v.

 BOLIVARIAN REPUBLIC OF VENEZUELA;
 Ministerio del Poder Popular para Relaciones
 Exteriores
 Oficina de Relaciones Consulares
 Avenida Urdaneta
 Esquina Carmelitas a Puente Llaguno
 Piso 1 del Edificio Anexo a la Torre MRE
 Caracas, 1010
 República Bolivariana de Venezuela,

                Defendant.


                          DECLARATION OF ALEXANDER A. YANOS

       I, ALEXANDER A. YANOS, declare as follows:

   1. I am attorney of record for Plaintiffs and Arbitration Award Creditors Koch Minerals Sàrl

(“KOMSA”) and Koch Nitrogen International Sàrl (“KNI”) (collectively “the Koch Parties”) in

this case. I make this declaration based on my personal knowledge and in support of the Koch

Parties’ Supplemental Memorandum Pursuant to the Court’s December 10, 2019 Order.

   2. A true and correct copy of the December 9, 2019 Venezuela sanctions “FAQS” 808 and

809 as published on the website of the US Department of Treasury,


                                              1
LEGAL02/38970743v1
         Case 1:17-cv-02559-DAR Document 37 Filed 12/20/19 Page 2 of 2



https://www.treasury.gov/resource-center/faqs/sanctions/pages/faq_other.aspx (last visited Dec.

18, 2019), is attached as Exhibit 1.

   3. A true and correct copy of the decision of the United States District Court for the District

of Delaware in Saint-Gobain Performance Plastics Europe v. Venezuela, No. 18-cv-1963-LPS

(D. Del. Dec. 12, 2019) (ECF No. 39) is attached as Exhibit 2.

   I declare under the penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: New York
December 20, 2019




                                                                                     Alex Yanos
                                                                          ALSTON & BIRD LLP
                                                                                 90 Park Avenue
                                                                            New York, NY 10016
                                                                            Tel: 212-210-9400
                                                                            Fax: 212-210-9444
                                                                          alex.yanos@alston.com




                                                2
LEGAL02/38970743v1
